ON RETURN TO REMAND

BOWEN, Presiding Judge.
On remand, the circuit court conducted an evidentiary hearing at which the appellant’s allegations of ineffective assistance of counsel were addressed. The circuit court entered written findings of fact and denied the petition for post-conviction relief. That court found that the appellant’s allegations were without merit; those findings are supported by the record of the evidentiary hearing. Therefore, the judgment of the circuit court denying the petition is affirmed.
OPINION EXTENDED; AFFIRMED.
All Judges concur.